OPINION — AG — ** TRAVEL EXPENSES — PER DIEM — JUDGES ** THE JUDGES OF BOTH DISTRICT COURT AND SUPERIOR COURTS ARE ENTITLED TO RECEIVE THE PER DIEM AND MILEAGE SET FORTH IN HOUSE BILL NO. 682, WHILE TRAVELING ON OFFICIAL BUSINESS. SAID MILEAGE AND PER DIEM IS THE SAME AS SET FORTH IN HOUSE BILL NO. 719 NOW PENDING BEFORE THE LEGISLATURE. (HOLDING COURT OUTSIDE THEIR DISTRICT, JURISDICTION, BOUNDARIES) CITE: 20 Ohio St. 105 [20-105], 74 Ohio St. 500.3 [74-500.3], 74 Ohio St. 500.5 [74-500.5], 74 Ohio St. 500.11 [74-500.11] (FRED HANSEN)